Exhibit 10.1

This document prepared by and

after recording return to:

Thomas H. Page

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

Reference Number of Lease Being Amended:

Document No. 4224763 recorded 9/20/06

Abbreviated Legal Description:

Portion of Section 22, T22N, R1E

Tax Parcel Number:

011308-000.0

013325-000.0

 

 

AMENDMENT TO MASTER LEASE AND MEMORANDUM OF LEASE

BY AND AMONG

KINDRED HEALTHCARE, INC.

(f/k/a Vencor, Inc.),

KINDRED HEALTHCARE OPERATING, INC.

(f/k/a Vencor Operating, Inc.),

AND

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

              Facility No.:   WA-180                 Property Address:   400
East 33rd Street       Vancouver, Washington       (Clark County)  



--------------------------------------------------------------------------------

AMENDMENT TO MASTER LEASE

AND MEMORANDUM OF LEASE

THIS AMENDMENT TO MASTER LEASE AND MEMORANDUM OF LEASE (hereinafter this
“Amendment”) is dated as of the 16th day of January, 2009, and is by and among
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (together
with its successors and assigns, “Lessor”) having an office at 10350 Ormsby Park
Place, Suite 300, Louisville, Kentucky 40223, KINDRED HEALTHCARE, INC., a
Delaware corporation (f/k/a Vencor, Inc.) (“Kindred”), and KINDRED HEALTHCARE
OPERATING, INC., a Delaware corporation (f/k/a Vencor Operating, Inc.)
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”), both having an
office at 680 South 4th Avenue, Louisville, Kentucky 40202.

RECITALS

A. Lessor and Tenant heretofore entered into that certain Amended and Restated
Master Lease Agreement No. 1 dated as of April 20, 2001, that certain Master
Lease Agreement dated December 12, 2001 and that certain Master Lease
Combination Amendment and Agreement dated as of May 10, 2006 (collectively, the
“Original Lease”), demising to Tenant (i) the real property described on Exhibit
A attached hereto and made a part hereof, together with the improvements thereon
(the “Original Premises”), and (ii) multiple other properties.

B. Memorandums of Lease (collectively, the “Memorandum”) relating to the
Original Lease as it affects the Original Premises were heretofore filed for
record in the office of the County Clerk for Clark County, Washington,
respectively, on April 24, 2001 as document no. 3312704, on December 18, 2001 as
document no. 3404304 and on September 20, 2006 as document no. 4224763.

C. Lessor and Tenant heretofore entered into that certain Second Amended and
Restated Master Lease Agreement No. 1 (the “Amended and Restated Lease”) dated
as of April 27, 2007, pursuant to which the Original Lease was amended and
restated in its entirety.

D. Lessor and Tenant desire to amend the Memorandum and the Amended and Restated
Lease with respect to the Original Premises, in accordance with the terms and
conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby amend the Memorandum and the Amended and
Restated Lease as follows:

1. For all purposes of the Amended and Restated Lease and the Memorandum,
effective as of the date of this Amendment, the legal description for the
Original Premises shall be amended and restated in its entirety to read as set
forth in Exhibit B attached hereto and made a part hereof (the “Revised
Premises”).

2. In addition to the other properties demised pursuant to the Amended and
Restated Lease, Lessor hereby leases to Tenant, and Tenant takes and leases from
Lessor, the Revised Premises pursuant to the terms and conditions of the Amended
and Restated Lease, provided,



--------------------------------------------------------------------------------

however, that, notwithstanding anything to the contrary contained in this
Amendment, the Amended and Restated Lease or the Memorandum, (a) Lessor makes no
representation or warranty with respect to its title to parcel 2 shown on
Exhibit B or the condition of such title, (b) the Permitted Encumbrances
relative to such parcel 2 shall include, without limitation, any and all
covenants, conditions, easements, restrictions and other matters of record and,
without limitation of the foregoing, Tenant acknowledges and agrees that a third
party is currently, and has for some time been, in possession of such parcel 2,
(c) Tenant acknowledges and agrees that, for some time prior to this Amendment,
Tenant has paid real estate taxes and other expenses relating to such parcel 2
and that Tenant shall have no claim, and shall assert no claim, against Lessor
for reimbursement of such expenditures or otherwise on account thereof, and
(d) (i) Landlord may, but shall not be obligated to, elect to defend any lawsuit
in which a claim to fee simple title to parcel 2 shown on Exhibit B, whether by
adverse possession or otherwise, is asserted by the third party referenced in
clause (b) above or its successors or assigns, (ii) if Landlord elects to defend
any such claim, Landlord shall do so at its cost, and Tenant shall be obligated
only to reasonably cooperate with Landlord in connection therewith, and (iii) if
Landlord elects not to defend any such claim, Landlord releases Tenant from any
obligation to defend any such claim.

3. Tenant shall have and hold the Revised Premises for a term that, unless
sooner terminated as otherwise provided in the Amended and Restated Lease, shall
expire on April 30, 2013. Thereafter, the term, as it relates to the Revised
Premises, may be extended by Tenant for up to two (2) additional extended terms
of five (5) years each, subject to the terms of the Amended and Restated Lease.

4. Lessor and Tenant agree that the party obligated to cause or pay for any
maintenance, repair, replacements, alterations or improvements to the Revised
Premises shall not permit any lien to be filed against the Revised Premises as a
result of such activities. To the extent recognized by applicable law, no lien
arising as a result of Tenant’s activities shall affect Lessor’s interest in the
Revised Premises, and no lien arising as a result of Lessor’s activities shall
affect or take priority over Tenant’s interest in the Revised Premises as
created by the Amended and Restated Lease.

5. Lessor and Tenant acknowledge and agree that the Amended and Restated Lease
relates to the Revised Premises and multiple other properties and that, as
provided in the Amended and Restated Lease, the Amended and Restated Lease
demises all of such properties as a unified commercial operating lease and
Lessor is not obligated, and may not be required, to lease less than all of such
properties pursuant to the Amended and Restated Lease.

6. This Amendment and any amendment hereto may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

7. Tenant has no present right or option to purchase the Revised Premises;
provided, however, that a possible option to purchase the Revised Premises in
favor of Tenant is available to Tenant upon the occurrence of certain defaults
under the Amended and Restated Lease on the terms and subject to the conditions
more specifically set forth in Section 16.12 of the Amended and Restated Lease.
In any event any option to purchase in favor of Tenant relative to the Revised
Premises shall expire upon the expiration or termination of the Amended and
Restated Lease as it

 

2



--------------------------------------------------------------------------------

applies to the Revised Premises, which date shall in all events occur not later
than the expiration date of the Amended and Restated Lease as it relates to the
Revised Premises (taking into account any extension options relative to the
Revised Premises that are duly exercised by Tenant), as described in Paragraph 3
above.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/s/ Douglas Curnutte

Name:   Douglas Curnutte Title:   Vice President of Facilities and Real Estate
Development TENANT: KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation
formerly known as Vencor Operating, Inc. By:  

/s/ Douglas Curnutte

Name:   Douglas Curnutte Title:   Vice President of Facilities and Real Estate
Development

LESSOR: VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:  
Ventas, Inc., a Delaware corporation, its general partner   By:  

/s/ T. Richard Riney

    T. Richard Riney, Executive Vice President, Chief Administrative Officer,
General Counsel and Secretary



--------------------------------------------------------------------------------

Acknowledgments

 

STATE OF KENTUCKY    )       )    ss COUNTY OF JEFFERSON    )   

The foregoing instrument was acknowledged before me this 13th day of January,
2009, by Douglas Curnutte, as Vice President of Facilities and Real Estate
Development of KINDRED HEALTHCARE, INC., a Delaware corporation, on behalf of
such corporation.

 

/s/ Jenny McGarry

Notary Public [Seal, if any, of notarial officer] My Commission Expires:
2/16/2012

 

STATE OF KENTUCKY    )       )    ss COUNTY OF JEFFERSON    )   

The foregoing instrument was acknowledged before me this 13th day of January,
2009, by Douglas Curnutte, as Vice President of Facilities and Real Estate
Development of KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation, on
behalf of such corporation.

 

/s/ Jenny McGarry

Notary Public [Seal, if any, of notarial officer] My Commission Expires:
2/16/2012



--------------------------------------------------------------------------------

STATE OF KENTUCKY    )       )    ss COUNTY OF JEFFERSON    )   

The foregoing instrument was acknowledged before me this 16th day of January,
2009, by T. Richard Riney, as the Executive Vice President, Chief Administrative
Officer, General Counsel and Secretary of VENTAS, INC., a Delaware corporation,
on behalf of such corporation, in its capacity as the general partner of VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership, and on behalf of
such limited partnership.

 

/s/ Terri Parker

Notary Public [Seal, if any, of notarial officer] My Commission Expires:
January 6, 2013



--------------------------------------------------------------------------------

EXHIBIT A

The Original Premises

That certain portion of the Wm. Holstein Donation Land Claim, located in the
Northeast quarter of Section 22, Township 2 North, Range 1 East of the
Willamette Meridian in the County of Clark, State of Washington, described as
follows:

BEGINNING at the Southwest corner of Block 12, NORTH COAST COMPANY ADDITION, as
recorded in Volume “B” of Plats, page 019, Clark County plat records; thence
South 1°01’09” West along the West line of said Addition 258.93 feet to the
Northerly line of East 33rd Street; thence North 77°31’58” West along said
Street 275.47 feet; thence North 1°01’09” East 203.44 feet; thence South
89°09’13” East 270.00 feet to the TRUE Point of Beginning.



--------------------------------------------------------------------------------

EXHIBIT B

The Revised Premises

Parcel 1:

That certain portion of the Wm. Holstein Donation Land Claim, located in the
Northeast quarter of Section 22, Township 2 North, Range 1 East of the
Willamette Meridian in the County of Clark, State of Washington, described as
follows:

BEGINNING at the Southwest corner of Block 12, NORTH COAST COMPANY ADDITION, as
recorded in Volume “B” of Plats, page 019, Clark County plat records; thence
South 1°01’09” West along the West line of said Addition 258.93 feet to the
Northerly line of East 33rd Street; thence North 77°31’58” West along said
Street 275.47 feet; thence North 1°01’09” East 203.44 feet; thence South
89°09’13” East 270.00 feet to the TRUE Point of Beginning.

Parcel 2:

Lot 6, Block 14, North Coast Company Addition, according to the plat thereof,
recorded in Volume “B” of plats, page 19, records of Clark County, Washington.